We have given careful consideration to the motion for rehearing, and the able printed argument of appellant's counsel in support of the motion; but we find no reason to change our decision of the case. In the printed argument of appellant's counsel upon the motion, it is said: "The court is evidently of the opinion that the award made by the jury in favor of the minor plaintiff is excessive, for the court said: `The apportionment of the damages is a matter which concerns the parties between whom it is divided. The total sum is that in which the railroad is interested, and about which it may legitimately complain.'"
It was not the intention of the court to convey the idea that the verdict in favor of the minor child was excessive, when considered separately. In our conclusions of fact we found that the plaintiffs were entitled to recover the amounts severally awarded them, and we think that the correct conclusion from the evidence. We meant to convey the idea, that where the evidence showed that the amount of the aggregate recovery was clearly justified by the evidence, that a revisory court should not at the instance of appellant go into the niceties of calculation to determine the comparative rights of the wife and minor child to share in that recovery.
The motion for rehearing is overruled.
Overruled. *Page 264